Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/11/2020, with respect to USC 102 and 103 have been fully considered and are persuasive.  The rejection of claims 1-3 and 7-9 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim 1 is allowed in view of the incorporation of previously identified allowable subject matter.
Regarding claim 7, none of the prior art of record specifies or makes obvious a method for calibrating or monitoring the performance of an optical measurement device using a transfer mechanism comprising a robotic pipettor or pick and place mechanism, wherein a portion of the transfer mechanism is formed from an optical reference material or the transfer mechanism has removably attached thereto a reference device formed at least partially from an optical reference material, and wherein the optical reference material emits a stable and repeatable reference emission that can be detected by the optical measurement device, the method comprising: 
moving a portion of the transfer mechanism into a signal-detecting position with respect to the optical measurement device so that the optical measurement device can detect a reference emission from the transfer mechanism or from the reference device removably attached to the transfer mechanism; 
with the optical measurement device, generating an output representative of the emission detected by the optical measurement device; and 
comparing the output to an expected output for the reference emission to calibrate or monitor the performance of the optical measurement device.
The balance of claims are allowable for at least the abovementioned reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884